EXHIBIT (10)

FORM OF LONG-TERM INCENTIVE AWARD

 

 

DATE:

[DATE]

 

 

TO:

[AWARDEE]

 

 

RE:

NOTICE OF CASH INCENTIVE UNIT AWARD,

 

NONQUALIFED STOCK OPTION AND

 

RESTRICTED STOCK UNIT AWARD

 

 

--------------------------------------------------------------------------------

Congratulations on your [YEAR] long-term incentive award! This is to certify
that your long-term incentive award, determined based on your performance and in
recognition of your past and expected future efforts and contributions to the
company, is $[AMOUNT]. In accordance with the plan design, [PERCENTAGE]% of your
award has been converted to [NUMBER] cash incentive units (CIUs) to be granted
under the Pitney Bowes Inc. Key Employees Incentive Plan (the “KEIP”). Another
[PERCENTAGE]% of your award has been converted to [NUMBER] stock options to be
granted under the Pitney Bowes 2007 Stock Plan (the “2007 Stock Plan,” and
together with the KEIP, the “Plans”) based on the Black-Scholes value of $[   ]
per option on the date of grant, and the remaining [PERCENTAGE]% has been
converted to [NUMBER] Restricted Stock Units based on the fair market value of
Pitney Bowes common stock on the date of award (fair market value on the date of
grant is the closing price of Pitney Bowes common stock) to be granted under the
2007 Stock Plan. Capitalized terms used but not defined herein are defined in
the applicable Plan. The details of your award are described on the following
pages.

Cash Incentive Units (CIUs)

The value of your CIU grant at target is $[AMOUNT]. The date of grant, target
value, number of units, and vesting date are specified below. Your award will be
payable based on pre-established performance standards being met. The details of
this program will be discussed in a separate communication.

 

 

 

 

Grant Date

Target Value

Cash Incentive Units

Vesting Date

       

Stock Options

You have been granted an option to purchase shares of Pitney Bowes Inc. common
stock under the 2007 Stock Plan. The date of grant, the number of shares on
which the option has been granted, the option exercise price, the vesting
provisions and the expiration of the option grant term are specified below.

43

--------------------------------------------------------------------------------



Nonqualified Stock Options

 

 

 

 

 

Grant Date

Stock Option
Shares

Option Exercise Price

Vesting Period / Date

Expiration Date

    $    

Your stock option grant will vest in [NUMBER] equal installments on each of the
first [NUMBER] Anniversary Dates of the Grant Date.

Restricted Stock Units

A restricted stock unit represents your right to one share of Pitney Bowes stock
after a specified restriction period. The overall value of this vehicle is the
underlying share price at grant and subsequent stock price appreciation. The
date of award, the number of units that have been awarded, the award date price,
and the vesting provisions are specified below.

 

 

 

 

Award Date

Restricted Stock Units

Award Date Price

Vesting Period / Date

 

 

$

 

Your restricted stock unit grant will vest in [NUMBER] equal installments on
each of the Anniversary Dates of the Grant Date provided that the Income from
Continuing Operations (IFCO) performance criteria is satisfied as specified
below.

If the Company’s cumulative IFCO, as calculated by the Company using Generally
Accepted Accounting Principles, for calendar year [YEAR] equals or exceed
[PERCENT]% of [PREVIOUS YEAR] IFCO, the IFCO performance criteria requirement
shall be met. The Executive Compensation Committee of the Board of Directors in
its sole discretion shall determine whether the IFCO performance criteria set
forth under this award has been met.

Termination Provisions:

The Plans provide for what happens in the event of certain terminations of
employment with Pitney Bowes. The following charts describe the more common
termination events:

44

--------------------------------------------------------------------------------



   CIU’s:

 

 

 

 

 

 

 

 

 

 

 

 

 

TERMINATION EVENT

 

 

TREATMENT OF CASH INCENTIVE UNIT CYCLES IN
PROGRESS

 

 

Death, Disability* or Retirement / bridged to retirement

 

 

Prorated based on full months of service through date of death, disability, or
retirement / or last day actually worked

 

 

Involuntary termination other than for cause (provided that the awardee has
executed a written severance agreement acceptable to the Company and is NOT
retirement eligible or bridged to retirement)

 

 

Prorated – provided that the award has been outstanding for at least one year as
of the last day actually worked

 

 

Voluntary resignation

 

 

Forfeited

 

 

 

 

 

 

 

 

Termination for cause, Gross Misconduct.

 

 

Forfeited

 

 

 

 

 

 

 


   Stock Options:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TERMINATION EVENT

 

 

VESTING TREATMENT OF
OPTIONS

 

 

POST-EMPLOYMENT
EXERCISABILITY OF
VESTED OPTIONS

 

 

Death or Disability*

 

 

Immediate Vesting

 

 

Remainder of original term

 

 

Retirement / bridged to retirement

 

 

Accelerated at Retirement (provided that the grant is partially vested as of the
last day actually worked)

 

 

Remainder of original term

 

 

Involuntary termination other than for cause (provided that the awardee has
executed a written severance agreement acceptable to the Company and is NOT
retirement eligible or bridged to retirement)

 

 

Vesting continues according to the terms of the applicable severance agreement
(provided that the grant is partially vested as of the last day actually worked)

 

 

Exercise according to Plan terms and the terms of the applicable severance
agreement

 

 

Voluntary resignation

 

 

Forfeited

 

 

3 months

 

 

Gross Misconduct

 

 

Forfeited

 

 

Forfeited

 


   Restricted Stock Units:

 

 

 

 

 

 

 

TERMINATION EVENT

 

 

TREATMENT OF UNVESTED RESTRICTED STOCK
UNITS

 

 

Death or Disability*

 

 

Immediate Vesting

 

 

Retirement / bridged to retirement

 

 

Immediate vesting at Retirement (provided that the award is partially vested as
of the last day actually worked)

 

 

Involuntary termination other than for cause (provided that the awardee has
executed a written severance agreement acceptable to the Company and is NOT
retirement eligible or bridged to retirement)

 

 

Vesting continues according to the terms of the applicable severance agreement
(provided that the grant is partially vested as of the last day actually worked)

 

 

Voluntary resignation

 

 

Forfeited

 

 

Gross Misconduct

 

 

Forfeited

 

* Disability vesting occurs after the completion of 2 years on long term
disability, or on the date of termination of employment due to disability,
whichever is earlier.

Rights of the Participant with Respect to the Restricted Stock Units
The restricted stock units granted pursuant to this award do not and shall not
entitle awardee to any rights of a shareholder of common stock. Participants
holding restricted stock units shall not be entitled to receive cash payments
equal to any cash dividends and other distributions paid with respect to
corresponding number of shares of company stock (dividend equivalent units) nor
shall the awardee have voting rights as a shareholder of the company with
respect to restricted stock units.

Conversion of Restricted Stock Units; Issuance of Common Stock
After any restricted stock units vest, the company shall promptly cause to be
issued common stock in book-entry form as soon as practicable after the vesting
date registered in the awardee’s name which are granted in payment of such
vested whole restricted stock

45

--------------------------------------------------------------------------------



units. In the case of death, common stock registered in the name of awardee’s
legal representatives, beneficiaries or heirs will be granted. Upon vesting, the
fair market value of the restricted stock unit will be considered ordinary
income to you. The company will calculate the fair market value of the
restricted stock units at vesting and determine the appropriate taxes required
to fulfill the minimum federal, state and local withholding requirements. Fair
market value is the average of the high and low price of the common stock on the
vesting date. [NUMBER] year ratable vesting will occur on the first Tuesday in
February of each year following the award date. The company will withhold the
number of units having the fair market value sufficient to satisfy the statutory
minimum withholding tax. The value of any fractional restricted stock unit shall
be used towards the awardee’s federal tax obligations. The company will issue
the net value in whole shares of Pitney Bowes Inc. common stock posted to the
employee’s account. Upon settlement of the restricted stock units into common
shares of the company stock, the awardee will obtain full voting rights and will
be entitled to receive cash dividends and other distributions paid with respect
to company stock.

No Vested Rights; Waiver of Claims
This award is granted solely on a discretionary basis considering past and
expected future performance and is not intended to create a right or
entitlement. Any actual or unrealized gain related to the award will not be
considered regular compensation for purposes of severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments, whether under statutory or
common law. In addition, no awardee is entitled to have any vested right to
continue to receive future awards, nor shall any awards granted to an awardee
become a benefit or entitlement of employment. You will have no rights, claim or
entitlement to compensation or damages as a result of your termination of
employment for any reason whatsoever (whether or not in breach of contract or
local law), insofar as these rights, claim or entitlement arise or may arise
from (i) your ceasing to have rights under or be entitled to any award as a
result of such termination or (ii) loss or diminution in value of the award as a
result of such termination, and you irrevocably release your employer, the
Company and its affiliates, as applicable, from any such rights, entitlement or
claim that may arise. If, notwithstanding the foregoing, any such right or claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
this award, you will be deemed to have irrevocably waived your entitlement to
pursue such rights or claim. By accepting this award, you authorize the company
to withhold appropriate taxes if and when it determines the award becomes
taxable to you. If you engage in “Gross Misconduct”, as defined in the Plans,
all of your outstanding awards as of your date of termination shall be forfeited
immediately. The plan and programs under which future stock options, restricted
stock units and cash incentive units are awarded are subject to amendment,
modification or termination by the company at any time.

Data Privacy
In order for Pitney Bowes to perform its administrative and legal requirements
under the Plan, you agree to allow the company to collect, process and transfer
personal data about you, as described below. Such data includes, without
limitation, the information provided in the award materials and other personal
data such as your name, work address, work telephone, employment status, salary,
details of common stock and awards for common stock held or previously made and
any other personal data required and relevant to the administration of the
Plans, tax compliance and reporting purposes. Because Pitney Bowes is a
multinational company, in the case of non-U.S. residents, such personal data
will be transferred to the United States of America and possibly to other
locations where Plan administration information collection and processing may
occur.

Your explicit consent to collect, use, store and transfer any such personal data
extends to Pitney Bowes Inc. and any of its subsidiaries, any outside
third-party plan administrators as selected by the company and any other person
that the company may engage in the administration of the Plans. You may exercise
your right to access and correct your personal data at any time by contacting
your local human resources representative or by accessing SAP, where available.
By accepting this award, you give your explicit and voluntary consent to the
collection, use, and storage of your personal data for purposes described in
this award.

Terms of the Pitney Bowes Stock Plan
The option and restricted stock unit award is subject in all respects to the
detailed terms and conditions of the 2007 Stock Plan. Further information
concerning the Plan appears in the enclosed prospectus and is also available
online at www.computershare.com. This document, dated [DATE] constitutes part of
a prospectus covering securities that have been registered under the Securities
Act of 1933. You should read all of these documents to understand important
information about this program, the Company and its stock, the terms of your
participation in the program and the tax implications of the program.
[signature page follows]

46

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this option, restricted stock unit, and cash incentive unit
Award has been duly executed as of [DATE].

 

 

 

 

 

 

Pitney Bowes Inc.

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Senior Vice President and

 

 

 

Chief Human Resources Officer

 

By receipt of this Notice of Grant, you agree to accept the terms of the award
as set forth herein, in the Pitney Bowes Inc. 2007 Stock Plan and in the Pitney
Bowes Inc. Key Employees Incentive Plan.

47

--------------------------------------------------------------------------------